Citation Nr: 1641837	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  07-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral plantar corns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for bilateral plantar corns from 0 to 10 percent, effective June 17, 2004.  A September 2005 rating decision increased the rating to 50 percent, effective January 7, 2005.  Apparently a subsequent DRO decision (a copy of the full decision is not in the record) assigned an earlier effective date of June 17, 2004 for the 50 percent rating.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In January 2011 the Board remanded the matters of the rating for the bilateral plantar corn disability and regarding the effective date assigned for a 50 percent rating to the RO for further development.  A September 2015 rating decision granted an effective date of July 12, 1999 (the effective date expressly sought by the Veteran; see February 2007 VA Form 9) for the 50 percent rating (resolving that matter, subject to a slight modification of the effective date as discussed below), and denied a total disability rating based on individual unemployability (TDIU).  The Veteran has not filed a notice of disagreement with the denial of the TDIU rating, and that matter is not before the Board.  See 38 C.F.R. § 20.201 (2015).

[From August 27, 2004, to December 1, 2004, the bilateral foot disability was assigned a temporary total (100%) convalescence rating.  Accordingly, that period of time is not for consideration.]  


FINDINGS OF FACT

1.  The level of disability of the Veteran's service-connected bilateral foot disability (plantar corns) acknowledged shown from July 12, 1999, was actually first shown on July 1, 1999. 

2.  The 50 percent rating assigned for the Veteran's bilateral plantar corns is the maximum rating available for such disability under schedular criteria; at no time under consideration is such disability shown to have been manifested by symptoms or impairment not contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for the Veteran's bilateral plantar corns from the earlier effective date of July 1, 1999.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (o)(2)(2015).

2.  A rating in excess of 50 percent for bilateral plantar corns is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Code (Code) 5278 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In August 2004, March 2006, March 2009, and December 2013, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in August 2004, August 2005, July 2009, February 2013, and July 2015.  The Board finds the reports of those examinations cumulatively adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's bilateral plantar corns disability is rated by analogy to the criteria under Code 5278 (for claw foot (pes cavus), acquired).  [The Board has reviewed the rating schedule to ascertain whether rating under another diagnostic code may be more appropriate/provide a better outcome for the Veteran-but found the rating by analogy to claw foot most appropriate based on functions affected and anatomical location.  See 38 C.F.R. § 4.20.  Notably, no diagnostic code pertaining to foot disability provides for a rating in excess of 50% for a bilateral entity, and the only other code that provides for a 50% rating for bilateral foot disability is Code 5276 for bilateral flatfoot, which requires pathology not shown here for that 50% rating.  See 38 C.F.R. § 4.71a.]  Under Code 5278 a 50 percent (maximum) rating is warranted for bilateral claw foot with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Code 5278.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A March 1997 final Board decision denied a compensable rating for the Veteran's bilateral plantar corns.  On July 12, 1999, VA received the Veteran's claim for an increased rating for his foot disability (that was not initially adjudicated, but has since been determined to be the claim from which the instant appeal flows).  Accordingly, the relevant period for consideration in this appeal begins one year prior to that filing (i.e., in July 1998).  

The record does not include any evidence showing worsening of the foot disability between March 1997 and July 1, 1999.  On July 1, 1999, admission for psychiatric hospitalization, it was noted that the Veteran had calluses and hammertoes on both feet.  A July 8, 1999, clinical record notes that he was seen by a podiatrist with complaints of painful calluses on the bottom of each foot.  He related that he had been scheduled for hammertoe surgery but did not show up.  On examination, there were no open lesions or macerations and sensation was epicritic in both feet.  Both feet showed toes two through five were flexible, but dorsally contracted.  Pain was noted on palpation over the hyperkeratotic areas.  The assessment was hammer digit syndrome.  All hyperkeratotic areas were debrided.  Orthotics were made for his shoes to treat his hammertoes.

A December 1999 SSA disability determination (finding the Veteran disabled primarily due to psychiatric disability) is accompanied by a contemporaneous SSA functional capacity assessment that notes bilateral foot problems secondary to callous formation; the Veteran did not limp or use an assistive device to ambulate.  

An April 2000 clinical record notes complaints of painful calluses.  Examination found the Veteran's feet cool and dry, without open lesions.  Sensation to light touch was intact bilaterally, but there was dorsal contracture of the lesser digits; the nails were thickened and long.  The assessment was onychauxis.  All hyperkeratotic areas were reduced.

An August 2004 clinical note reflects bilateral intractable plantar keratosis under the third and fourth metatarsals, hammertoe deformities with painful corns, and difficulty with ambulation.  The examiner noted that x-rays suggest arthritis and that surgery would be required to alleviate the problem.  

On August 26, 2004 VA examination, the Veteran reported constant foot pain.  He indicated that he is unable to work due to schizophrenia and foot problems.  Examination showed hallux valgus deformity of both big toes and hammertoes on the second and fifth toes of both feet.  Corns were noted on the proximal interphalangeal joint bilaterally to the fifth toes.  Calluses were noted on both big toes, both third toes, and on the ball of both feet.  The calluses were hard, firm, and tender; his feet were "exquisitely tender" when he stood barefoot.  There was evidence of abnormal weight bearing due to the calluses.  

On August 27, 2004, the Veteran underwent arthroplasty surgery on toes two, three, and four of the right foot and a metatarsal osteotomy of toe four.  A November 2004 clinical record notes that swelling had decreased, pain was mild, and ambulation was good.  [As was noted, the Veteran was assigned a temporary total (convalescence) rating from August 27, 2004, to December 1, 2004.]
 
On August 2005 VA examination, the Veteran complained of pain in both feet for which he took ibuprofen and Tylenol #3.  He related that he can only stand for 10 to 20 minutes and walk one block due to pain.  He denied using a cane, crutch, or shoe inserts.  On examination, the Veteran limped on walking, could stand on his heels, but could not stand on his toes.  Hammertoes were noted on the first and second toes bilaterally.  He could not plantar flex or dorsiflex the toes in the right foot.  There were corns on the dorsum of the intraphalangeal joints and the proximal phalangeal joints of toes two through five, bilaterally.  Tenderness was noted in the ball of the right foot due to callus.  There were functional limitations on standing and walking.  X-rays of the right foot showed status post hammertoe surgery with postoperative changes in the distal second toe.  Hallux valgus was noted in the right big toe.  The examiner opined that the Veteran's bilateral foot disability precludes work as a laborer but indicated that he can do light duty, sedentary work.    

An April 2006 clinical note reflects that the Veteran was seen for foot problems the previous month.  Examination found intractable plantar keratosis, hammertoe deformities associated with painful dorsal lesions, and moderate bilateral swelling.  He had difficulty walking and was unable to wear adequate shoes.

April 2006 lay statements from C.W. and J.M. generally report the Veteran's difficulty with ambulation and mobility.  J.M. also explained that the Veteran requires special orthopedic shoes and opined that the Veteran cannot work in a job that requires standing or walking.    

A March 2008 clinical note reflects that the Veteran complained of pain and swelling in both feet.  Examination showed painful plantar keratosis in the balls of the feet, multiple deformed toes, and limping.  The examiner noted that the condition had worsened since 2006 and that surgery would be required to improve some of the problems.  

On July 2009 VA examination, the Veteran reported foot pain.  He was able to stand on his heels, but not his toes; he ambulated with a cane.  On examination there was extensive callous involvement of the lateral aspect of all ten toes.  Tenderness was noted in the calluses over the heads of the right foot second and third metatarsals, and the left foot third metatarsal.  Mild hammertoe deformities were noted on the left second, third, and fourth toes.  Range of motion of the toes was 50 percent of normal, and the Veteran complained of pain in both feet.  Repetitive testing did not result in additional limitation of motion or functional impairment.  There was shortening of both the longitudinal and transverse arches.  The diagnoses were pes cavus and corn and callous formation.  The examiner opined that the pes cavus is a congenital, preexisting condition not permanently worsened by service beyond its natural progression, and that the corn and callous formation is a natural progression of the preexisting congenital pes cavus.     

On February 2013 VA foot examination, the examiner noted a fibroma on the sole of the left foot and multiple corns and calluses on both feet; callosities were found on the dorsal aspect of toes two through five bilaterally, the volar aspect of toes one, two, and four bilaterally, the distal metatarsal heads on toes one, two, three, and five of the right foot, toes one and five on the left foot, and on the arches in a large plaque-like distribution.  Hammertoes were found on toes two through five of both feet.  X-rays showed degenerative or traumatic arthritis in the right foot, specifically in the hammertoe deformities.  [The examiner noted that the Veteran does not have Morton's neuromas/metatarsalgias, hallux valgus, hallux rigidus, malunion of, or nonunion of, the tarsal or metatarsal bones, or other foot injuries.]  The examiner noted that the disability limits the Veteran's weight-bearing ability, but indicated that he would not be better served by amputation and application of a prosthesis as to either foot.        
 
An April 2015 clinical record notes complaints of painful corns and calluses that cause pain predominantly on ambulation.  Examination showed hyperkeratotic lesions under the metatarsal heads of right toes one, two, and three, and the fourth interspace, as well as under the metatarsal head of left toe three.  Hyperkeratotic lesions were also noted on the bilateral fifth toes.  The second toes of both feet were dorsally contracted.  

On July 2015 VA examination, the Veteran complained of bilateral foot pain.  He denied flare-ups.  He reported regularly using a cane.  On examination, the diagnoses were congenital pes cavus and corn and callous formation, as well as right foot hammertoes on toes two through four.  The examiner indicated that he would not be better served by amputation and application of a prosthesis as to either foot.  [The examiner did not note flatfoot, Morton's neuroma/metatarsalgia, hallux valgus, hallux rigidus, or malunion of, or nonunion of, the tarsal or metatarsal bones.]  The examiner indicated that the pes planus is a preexisting condition that was not permanently worsened by service beyond its natural progression, and that the corn and callous formation is a natural progression of the preexisting congenital pes cavus.  The examiner opined that although the Veteran's bilateral foot condition would pose difficulty engaging in work requiring prolonged walking or climbing, he can engage in sedentary desk type work.  

Analysis

At the outset, the Board notes that this matter presents two question before the Board for resolution: (1) Whether a compensable rating was warranted for the bilateral foot disability during the one year period prior to his filing of a claim for increase (on July 12, 1999)? and (2) Whether a rating in excess of 50 percent is warranted for any period of time under consideration (i.e., from July 12, 1998)?

Regarding the first question the Board finds that a compensable level of bilateral foot disability was first shown when the Veteran was admitted for psychiatric hospitalization on July 1, 1999.  He was referred then for podiatry consult, which took place on July 8, 1999, and the findings then made were the basis for the assignment of a 50 percent rating from the July 12, 1999 date of the claim.  Under 38 C.F.R. § 3.400(o)(2) he is entitled to an effective date of increase from the date of the increased level of disability shown during the year preceding the date of claim.  Accordingly an earlier effective date of July 1, 1999 is warranted for the 50 percent rating assigned.  [The Board observes that under 38 C.F.R. § 3.31, this award may not result in an earlier effective date of actual payment of compensation.]  

Regarding a rating in excess of 50 percent, it is noteworthy at the outset that 50 percent is the maximum schedular rating provided under Code 5278 (or for that matter available under any Code for rating foot disability in 38 C.F.R. § 4.71a).  

Consequently, what is left for consideration is whether separate ratings may be assigned for service-connected impairment shown that is not encompassed under Code 5278 criteria and whether a higher rating may be warranted on an extraschedular basis.  In that regard, the Board notes that hallux valgus was diagnosed on August 2004 and August 2005 VA examination reports.  However, as the Veteran has not had an operation for hallux valgus and the hallux valgus was not noted to be severe in either foot (it was not reported on subsequent VA examination), a separate rating under Code 5280 is not warranted.  See 38 C.F.R. § 4.31.

The record also shows diagnoses of hammertoes.  However, hammertoes are specifically contemplated by Code 5278, and a separate rating for hammertoes (under Code 5282) would violate the prohibition on pyramiding under 38 C.F.R. § 4.14.

The Board has also considered whether there is loss of use of a foot (so as to warrant entitlement to special monthly compensation).  However, February 2013 and July 2015 VA examinations specifically found that the Veteran's foot function  would not be equally well served by an amputation and use of a prosthetic.  See 38 C.F.R. § 4.63.

The Board has also considered whether the Veteran is entitled to compensation under any other Code applicable to foot disabilities.  However, the pathology and impairment required for such ratings are either not shown, or are contemplated under Code 5278.  Thus, separate ratings under Codes 5276, 5277, 5279, 5281, or 5283 are not warranted.
Accordingly, the analysis proceeds to whether referral for consideration of an extraschedular rating is necessary.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The bilateral foot disability is manifested by hammertoes, painful and tender callosities, and shortening of both the longitudinal and transverse arches.  Such manifestations and related impairment are contemplated by the regular schedular criteria.  There is nothing exceptional or unusual about the Veteran's left foot disability.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not indicated.

Finally, as was noted above, a September 2015 rating decision denied the Veteran a TDIU, and he has not appealed that determination.  A claim for TDIU has not been re-raised since, in the context of the instant claim for increase.  VA examiners have found that the Veteran's bilateral plantar corn disability does not preclude his participation in sedentary employment.  

The preponderance of the evidence is against this claim (other than the slight modification of the effective date granted).  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of July 1, 1999 is granted for the award of a 50 percent rating for bilateral plantar corns, subject to the regulations governing payment of monetary awards.  

A rating in excess of 50 percent for the bilateral plantar corns is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


